340 Mich. 544 (1954)
66 N.W.2d 78
NELSON
v.
CITY OF DEARBORN.
Docket No. 53, Calendar No. 45,958.
Supreme Court of Michigan.
Decided October 4, 1954.
Rehearing denied November 29, 1954.
Walter M. Nelson, in propria persona.
Dale H. Fillmore, Corporation Counsel, and James D. Irvine, Assistant Corporation Counsel (Robert E. Childs, of counsel), for defendant.
DETHMERS, J.
Defendant appeals from judgment for $7,500 entered on jury verdict for attorney's fees for legal services rendered to defendant by plaintiff.
*546 Defendant says "the only issue involved is that the amount given plaintiff by the jury is excessive," and contends that it resulted from unfair tactics by plaintiff. The first such tactic cited is plaintiff's statement to the jury that defendant is "one of the richest municipal corporations in the world, because it contains, as you know, the great Ford plant." Plaintiff insists that the statement was proper as bearing on the amount involved in and the importance of the litigation in which he defended the city clerk in a suit brought by the mayor to enjoin the clerk from certifying the sufficiency of recall petitions against the mayor and from calling an election for his recall. It is scarcely to be expected that a Wayne county jury would be unconversant with the character of defendant city and its worth. We are not impressed that defendant's case was prejudiced by the statement. Defendant also cites, as illustrative of plaintiff's unfair trial tactics, his interspersing of argument into his own direct testimony. We have examined the instances and find nothing in them likely to have prejudiced the minds of the jurors.
Defendant claims error in the trial court's refusal to permit a deputy clerk to testify, over objection, that he had felt that he could not rely on plaintiff's opinion in connection with the recall controversy because of plaintiff's bias. Plaintiff was retained to defend the clerk against the mayor's suit, not to prosecute it. The fact that the witness felt that plaintiff was biased in favor of the side he was engaged to represent was not material to the question of the value of plaintiff's services, and exclusion of such testimony was not reversible error.
Defendant complains of the court's denial of its motion for pretrial examination of plaintiff's time records. Those records were made available to defendant on trial and were fully exploited by the defendant *547 before the jury. There is no showing that defendant's failure to see them before trial resulted in an element of surprise or in any manner impeded or prejudiced defendant's presentation of its case. On the contrary, counsel for defendant used the records very effectively in the cross-examination of plaintiff for the purpose of impeaching his testimony as to the amount of time he devoted to defendant's service.
Was the verdict excessive? The testimony disclosed that plaintiff held many conferences with persons interested in or connected with the recall, prepared the necessary pleadings in the injunction suit and prevailed in that case, both in the circuit and the Supreme Court; that, at the request of a majority of the city council, he spent several days with them in the city hall interrogating witnesses and conducting a formal investigation into alleged irregularities in municipal affairs of defendant city; that he counseled with and advised city officials and engaged in legal research in connection with all of the above. Plaintiff testified that, in his opinion, the fair and reasonable value of his services was $10,000; that he and his secretary, on the basis of his office records and files and their recollections, concluded that he had expended between 30 and 35 lawyer's days for defendant; that he had billed the city therefor at the rate of $100 per day, or a total of $3,500; that 5 of the 7 members of the city council twice voted to pay the bill but were unable to override the mayor's veto. Two lawyers, testifying as expert witnesses, gave it as their opinion that the value of the services rendered was $250 or $300 per day or more. Plaintiff's bill of particulars, testimony and office record detailed the services rendered. Defendant insists that plaintiff's office record discloses that he devoted a total of only 10-1/2 days to this matter. Plaintiff testified that in its *548 preparation he had not attempted to make a full record of time spent. Plaintiff failed to make a definite showing of the amount of time devoted to defendant's service and his office record did tend to refute his claims in that regard. However, the entire question of the amount of time devoted, its value on a per diem basis, the nature of the service rendered, its importance and the difficulties connected therewith, the amount involved, the skill possessed by plaintiff and the results achieved by plaintiff for defendant, elements properly to be considered in determining the fair and reasonable value of attorney's services, were all before the jury. Defendant introduced no testimony on the subject whatsoever. A question of fact was presented for the jury. The verdict is not against the great weight of the evidence, but is within its scope.
Affirmed, with costs to plaintiff.
BUTZEL, C.J., and CARR, BUSHNELL, SHARPE, BOYLES, REID, and KELLY, JJ., concurred.